Citation Nr: 1509012	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  05-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance or on account of being housebound. 

2.  Entitlement to service connection for a vertigo disorder or dizziness, to include as secondary to service-connected bilateral hearing loss and tinnitus.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

These matters were remanded by the Board for development in January 2014 and June 2014.

As noted in the June 2014 Board remand, the issues of whether there was clear and unmistakable error (CUE) in a March 2004 rating decision in the assignment of an effective date of December 19, 2003, for hearing loss and tinnitus, and entitlement to SMC based on deafness, were raised in August 2007 and November 2013 statements.  However, these issues have still not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of service connection for a vertigo disorder or dizziness, to include as secondary to service-connected bilateral hearing loss and tinnitus, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The instant appeal fails to allege specific error of fact or law regarding the issue of SMC based on the need for the regular aid and attendance or on account of being housebound.


CONCLUSION OF LAW

The appeal of the issue of SMC based on the need for the regular aid and attendance or on account of being housebound fails to allege specific error of fact or law in the determination being appealed, and must be dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2002) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  

In an August 2007 claim for benefits, the Veteran asserted entitlement to SMC "under section 3.350," related to his hearing loss and tinnitus.  In a September 2008 statement responding to a development letter sent by the AOJ, the Veteran indicated that the AOJ erred in requesting medical evidence showing that aid and attendance of another person was required in performing his activities of daily living, that he had severe visual impairment, that he was permanently housebound, or that he had loss (or loss of use) of certain body parts due to service-connected conditions, as this was not what he was claiming.  

The AOJ denied SMC based on aid and attendance in a February 2010 rating decision.  In his February 2010 notice of disagreement, the Veteran stated that the AOJ had erroneously denied SMC because it had incorrectly determined that the Veteran had requested aid and attendance, where he had in fact requested SMC pursuant to 38 C.F.R. § 3.350(a)(5) for deafness.  The AOJ issued a statement of the case on the issue of SMC based on aid and attendance in January 2013, and the Veteran filed a substantive appeal of this determination in February 2013.  However, in a statement in connection with his substantive appeal, the Veteran again asserted that the AOJ incorrectly denied his claim based on the standards for SMC for aid and attendance, when he was asserting SMC under 38 C.F.R. § 3.350(a) for deafness.  The Veteran has submitted further statements, including in April 2014, indicating that he seeks entitlement to SMC under 38 C.F.R. § 3.350(a)(5) for deafness, rather than SMC based on the need for the regular aid and attendance or on account of being housebound. 

In light of the Veteran's repeated assertions that he seeks SMC under 38 C.F.R. § 3.350(a)(5) for deafness, and does not seek SMC based on the need for the regular aid and attendance or on account of being housebound, the Board finds that the instant appeal fails to allege specific error of fact or law regarding the issue of SMC based on the need for the regular aid and attendance or on account of being housebound.  As such, the appeal of that issue must be dismissed.


ORDER

The appeal of the issue of entitlement to SMC based on the need for the regular aid and attendance or on account of being housebound is dismissed.


REMAND

In June 2014, the Board specifically remanded the issue of service connection for a vertigo disorder or dizziness, to include as secondary to service-connected bilateral hearing loss and tinnitus, for a VA medical opinion to determine "whether the Veteran's vertigo or dizziness was caused or aggravated by his tinnitus."  In June 2014, the AOJ requested and obtained a VA opinion.  However, rather than being an opinion as to whether the Veteran's vertigo or dizziness was caused or aggravated by his tinnitus, the opinion was that the Veteran's tinnitus was not caused or aggravated by his vertigo.  The opinion therefore did not answer the Board's question or provide the requested information.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiner who prepared the June 2014 VA opinion for an addendum opinion.  If the June 2014 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.
If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information. The claims file and a copy of this Remand must be reviewed by the examiner.

Following a review of the claims file, the examiner should answer the following:

a)  Whether the Veteran's vertigo/dizziness is at least as likely as not (i.e. a 50 percent probability or more) caused or aggravated (i.e. permanently worsened beyond its natural progression) by his service-connected tinnitus;

b)  If the Veteran's vertigo/dizziness has been aggravated by his service-connected tinnitus, the examiner should identify, if possible, the baseline level of the vertigo/dizziness and the additional degree of disability due to such aggravation.

The examiner should note that the June 2014 medical opinion was inadequate because it discussed whether the Veteran's tinnitus is caused or aggravated by his vertigo, rather than whether his vertigo/dizziness is caused or aggravated by his tinnitus.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.


2.  After completing the above and any other necessary development, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


